Citation Nr: 0504303	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to October 
1969, including service in the Republic of Vietnam from 
October 30, 1968, to January 20, 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in March 1992 denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and a rating decision in June 1997 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
bipolar affective disorder. The veteran was notified of those 
decisions, but did not appeal the denial of his claims.  
Later, he submitted additional evidence in an attempt to 
reopen the claims.  The RO found that the additional evidence 
was not new and material and the current appeal ensued.  The 
veteran testified at an RO hearing in April 1999 and at a 
hearing before a Veterans Law Judge (VLJ) at the RO (Travel 
Board hearing) in October 2000; the hearing transcripts are 
associated with the record.  

In a December 2000 decision, the Board determined that new 
and material had been submitted to reopen the veteran's 
claims.  The Board reopened his claims and remanded them to 
the RO for additional development.  The claims are now before 
the Board for further appellate consideration.

By letter dated in November 2004, the Board informed the 
veteran that the VLJ who conducted his hearing in October 
2000 was no longer employed at the Board and that the veteran 
had the right to another hearing before another VLJ.  In a 
response dated the same month, in the veteran indicated that 
he did not want another hearing.  

The issue of service connection for an acquired psychiatric 
disorder claimed as bipolar affective disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen previously denied claims of 
service connection.  Besides eliminating the requirement that 
a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim and requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim.  The 
VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  The amendments 
became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of entitlement to service 
connection for PTSD, it is the Board's conclusion that the 
VCAA does not preclude the Board from adjudicating this 
claim.  This is so because the Board is taking action 
favorable to the veteran by granting service connection for 
PTSD, as such the Board finds that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to stressors during 
his wartime service in Vietnam and claims that he has 
acquired PTSD as a result of such exposure.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2004); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as a 
psychosis will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2004).

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. 
§ 3.304(f) analysis: a current diagnosis of PTSD and an 
opinion linking such diagnosis to the veteran's reported in-
service stressors.  On the veteran's October 1969 separation 
examination report, clinical findings for his psychiatric 
condition were noted as normal.  At a January 1992 VA 
examination, the veteran reported that, during a single tour 
in Vietnam with the combat engineers, his outfit was 
subjected to sniper fire but he was never wounded.  He also 
indicated that he was brought up on several Article 15's, 
which he blamed on explosive outbursts, during military 
service.  In 1990, the veteran was hospitalized at the 
Atlanta VA Medical Center for alcohol dependence.  He was 
being seen at the VA mental hygiene clinic and had been 
placed on lithium as a trial.  The examiner indicated that 
there was no claims file to review and there was insufficient 
evidence to make a diagnosis of PTSD, noting that the 
stressors that he was exposed to did not appear 
extraordinary.  In a March 1999 statement, a private 
psychiatrist indicated that the veteran had a severe 
affective illness with many signs and symptoms of PTSD, which 
he linked to the veteran's service in Vietnam.  A May 1999 VA 
record contains a diagnosis of PTSD.  A February 2004 VA PTSD 
examiner gave the veteran a diagnosis of PTSD rated as 
provisional secondary to no verification of stressors.  In 
support of this provisional diagnosis, the examiner indicated 
that the incidents the veteran reported occurring in Vietnam 
contributed to his PTSD -- ambushes on the road, attacks at 
an asphalt plant, and guards getting their throats slit -- 
had remained unverified.  The hearings, however, elicited 
testimony about underlying stressors related to service, 
including sniper/rocket attacks.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  The veteran's service personnel records reflect 
that his military occupation (MOS) was combat engineer and 
show that he was stationed in the Republic of Vietnam from 
October 1968 to January 1969.  The veteran received the 
National Defense Service Medal, Vietnam Service Medal with 
one Bronze Star, Vietnam Campaign Medal with 60 device and 
one Overseas Bar.  He received no combat citations and was 
not a POW.  His service medical records reveal no combat 
wounds.  Thus, the evidence of record does not establish that 
the appellant was engaged in combat in connection with his 
MOS.  The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of in-service stressor(s).  See Cohen, 10 Vet. 
App. at 145.  The Board therefore finds that, based on all 
the evidence, the appellant did not engage in combat during 
his tour in Vietnam.

Although the record does not establish the veteran's combat 
status, the Board observes partial, independent corroboration 
of the veteran's alleged non-combat stressors.  First, as it 
concerns the veteran's credibility, the Board notes the 
veteran was assigned to the 102nd Engineering Company 
(Construction) between October 1968 and January 1969.  The 
veteran contends that he generally was exposed to sniper 
attacks while constructing an asphalt plant and paving 
operations as a platoon sergeant in Vietnam.  He also claims 
his platoon and those on perimeter guard duty was subjected 
to repeated sniper/rocket attacks.  Information from the U.S. 
Armed Services Center for Unit Records Research (CURR) shows 
that the 102nd Engineering Company was under the 18th 
Engineer Brigade.  Extracts of an Operational Report - 
Lessons Learned (OR-LL) submitted by the 18th Engineer 
Brigade, the higher headquarters of the 102nd Engineer 
Company, for the period ending January 31, 1969, show that 
the number of casualties inflicted on 18th Engineer Brigade 
personnel included 15 killed in action and 86 wounded in 
action.  The CURR information also enclosed a copy of a Daily 
Staff Journal (DJ) submitted by the 1st Logistical Command 
for October 5, 1968, which verifies an attack against Pleiku, 
the documented base camp area location of the 102nd Engineer 
Company.  An additional OR-LL submitted by the 45th General 
Support Group for the period ending January 31, 1969, 
documents further attacks against Pleiku during the reporting 
period.  

The February 2004 PTSD diagnosis provisionally was based on 
ambushes on the road, attacks at an asphalt plant, and guards 
getting their throats slit.  As a combat engineer, the 
veteran was likely exposed to enemy attacks/fire.  The Board 
observes that the corroborative nature of the evidence goes 
toward the veteran's credibility.

The evidence of the aforementioned non-combat stressors is 
not clearly convincing; however, the Board observes that the 
veteran is entitled to the benefit-of-the-doubt on the issue 
of stressor corroboration.  At a minimum, the evidence 
discussed above suggests a possibility that the veteran was 
assigned to a unit targeted by sniper/rocket attacks.  The 
Court determined that corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  The CURR 
reports do not specifically state that the veteran was 
present during the rocket attacks, but the records indicate 
plausibility.  Pentecost, 16 Vet. App. at 128.  On that 
issue, the Board finds the evidence in relative equipoise, 
and resolves reasonable doubt in favor the veteran.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  As 
the aforementioned corroborated non-combat stressors form, in 
part, the basis of the veteran's current (provisional) PTSD 
diagnosis, the Board concludes that the veteran suffers from 
PTSD incurred in service.


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that VA's redefined duty to assist a 
claimant, as set forth in the VCAA, have not been fulfilled 
regarding the issue remaining on appeal.  The Board notes 
that the duty to assist includes attempting to obtain 
pertinent service personnel and medical records, Social 
Security Administration (SSA) medical records, and non-VA and 
VA treatment records, and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  In particular, the veteran contends and 
service personnel and medical records reflect that the 
veteran received a court martial due to a drinking problem 
and that he was treated in early 1969 for lacerations to his 
forearm, which he claims was a suicide attempt.  Lay 
statements made by the veteran and his family members allege 
that, while stationed at Ft. Lee, Virginia, between October 
1964 and January 1966, the veteran was hospitalized for 
suicide attempts.  Moreover, a January 1992 VA examiner noted 
that the veteran had been hospitalized at the Atlanta VAMC 
for alcohol dependence in 1990.  No such records have been 
associated with the claims file.  Similarly, the record 
contains a copy of an April 1999 SSA disability determination 
without any supporting medical records and only selected non-
VA and VA treatment records.  The veteran has indicated that 
he has received private psychiatric treatment in addition to 
treatment by VA.  On remand, the RO should obtain any missing 
service, SSA, private or VA records.

Post-service VA medical records show inpatient alcohol abuse 
reportedly linked by the veteran, a private psychiatrist and 
a VA psychiatrist to his bipolar disorder and to service.  
The Board acknowledges that the February 2004 VA examiner 
opined that the veteran's bipolar affective disorder was not 
present during active duty, noting that the veteran's claims 
of suicide attempts had not been documented in the record.  
However, the Board notes that the veteran had lacerations on 
his left forearm sutured while hospitalized in March 1969 and 
service personnel records include a record of a court-martial 
conviction in April 1964 for destruction of military property 
while intoxicated, which tend to corroborate his self-
reported history of bipolar tendencies in service.  

The Board observes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that 38 U.S.C.A. § 1110 (West 2002) does 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability (for 
example, PTSD), or use of an alcohol or drug abuse disability 
as evidence of the increased severity of a service-connection 
disability.  In that case, however, the Federal Circuit Court 
explained that 38 U.S.C.A. § 1110 precluded compensation for 
primary alcohol abuse disabilities and for secondary 
disabilities (such as hepatitis) that result from primary 
substance abuse.  Id. at 1376.  On remand, the veteran will 
be afforded another VA psychiatric examination to provide an 
opinion as to whether any psychiatric disorder, other than 
PTSD, found on examination may be related to service, as 
exhibited by suicide attempts in the early 1960's.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
substance abuse or any psychiatric 
disorder from October 1969 to the 
present.  The RO should attempt to obtain 
missing records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, the RO 
should obtain copies of medical records 
from Philip K. Springer, M.D. in 
Gainesville, Florida; the Atlanta VA 
Medical Center (including hospitalization 
for alcohol dependence in 1990); and the 
Gainesville and Jacksonville, Florida VA 
Medical Centers and mental health 
clinics, not already associated with the 
claims file, from October 1969 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should attempt to obtain 
inpatient and outpatient medical records 
from Ft. Lee, Virginia between October 
1964 and January 1966, the veteran was 
reportedly hospitalized for suicide 
attempts.  The RO should also attempt to 
obtain copies of any personnel records 
from the service department and the 
National Personnel Records Center, in 
particular any records of Article 15's.  
If records are unavailable, please have 
been provider so indicate.  

3.  The RO should request the veteran's 
records from the SSA, to include any 
disability determination and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.

4.  After completion of items 1, 2 and 3 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination, by an examiner 
who has not already examined him, to 
determine the nature, extent and etiology 
of any psychiatric disorder found.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The psychiatric 
examiner should determine whether any 
psychiatric disorder(s) is present, and, 
if so, the correct diagnostic 
classification and etiology of any 
disorder found.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examiner must 
provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score and an 
explanation of what the score represents.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disorder(s)?

(b)  If there is a psychiatric 
disorder(s) other than PTSD, the examiner 
should determine the etiology and the 
nature and extent of such disorder(s).  
For each identified disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder began during, or was 
aggravated (worsened), as the result of 
some incident of active service, to 
include as exhibited by suicide attempts.  
If it is not possible to separate the 
effects of one psychiatric disorder from 
another, the examiner should so state.

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the March 1997 VA treating 
psychiatrist statement, the March 1999 
private psychiatrist's opinion, and the 
January 1992 and February 2004 VA 
examiners' opinions.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claim for an acquired 
psychiatric disorder, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2004).
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


